Citation Nr: 1026876	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1958 to September 
1962.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2008, at which time the Board denied the 
issue on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Veteran and VA filed a Joint Motion for Remand with the Court.  
In a June 2009 Order, the Court remanded the claim to the Board 
for compliance with the instructions in a June 2009 Joint Motion 
for Remand.

In July 2009, the Veteran, through his counsel, requested that he 
be afforded a Travel Board hearing.  In a December 2009 letter, 
the Board observed that the Veteran had received a Decision 
Review Officer hearing in October 2007, and a Board 
videoconference hearing in April 2008.  The Veteran's counsel was 
reminded of these prior hearings in the December 2009 letter 
which also stated that, as good cause had not been demonstrated 
for another hearing, the request was denied.

Under the provisions of 38 C.F.R. § 20.700, "a hearing on appeal 
will be granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person."  The regulation plainly implements the provisions of 
38 U.S.C.A. § 7107(b), which provides that the Board "shall 
decide any appeal only after affording the appellant an 
opportunity for a hearing."  38 U.S.C.A. § 7107(b) (2009) 
(Italics added).  The Board notes that the cited statute also 
refers in other contexts as ensuring that the Board afford the 
Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).   

As the Veteran was already afforded his statutory right to a 
hearing, the Veteran's motion for a new hearing was denied in 
December 2009.  The Veteran through counsel was advised that he 
could present any additional material.  




The Veteran's counsel submitted a January 2010 letter objecting 
to the decision to deny an additional hearing and moved that she 
withdraw as counsel.  In February 2010, counsel's motion was 
denied, and counsel was informed that a representative's right to 
withdraw was governed by 38 C.F.R. § 20.608, which required a 
formal motion supported by good cause.  In March 2010, the 
Veteran's counsel responded, filing a formal motion that listed 
the cause for withdrawal as the denial of entitlement to an 
additional hearing.  

A March 2010 letter from the Board denied the counsel's motion to 
withdraw as the denial of an additional hearing did not 
constitute "good cause," as reflected by 38 C.F.R. § 20.608.  
The letter reiterated that the request for a new hearing would be 
reconsidered if the Veteran's counsel could proffer some of the 
new information that would be heard as neither of the counsel's 
previous letters presented any factors justifying an additional 
hearing beyond what had already been provided.  The Veteran's 
counsel did not respond to the March 2010 letter.  

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At both the October 2007 Decision 
Review Officer Hearing and the April 2008 video hearing, the 
Veteran was afforded an extensive opportunity to present 
testimony, evidence, and argument.  The transcripts reveal 
appropriate colloquies were conducted between the Veteran and 
Decision Review Officer and the undersigned, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  
Specifically, the Court observed that these two duties are not 
further detailed in regulation, but require review of the record, 
explanation of those elements of a claim that are at issue, and a 
suggestion that the claimant submit evidence on material issues 
when the record is lacking.  Id. 6.  However, the Court clarified 
that a VA hearing officer's duties do not extend to 
preadjudication of a claim and that "such preadjudication is not 
required to explain to the claimant that -for a disability 
compensation claim- the issues are status as a veteran, injury or 
disease in service, current disability, and nexus between the 
current disability and the injury or disease in service."  Id. 
at 3.  

Here, the transcript of the April 2008 hearing reflects that the 
Veterans Law Judge identified the material issues - the lack of 
evidence of the Veteran's exposure to herbicides and lack of a 
competent medical opinion linking diabetes to his military 
service.  The Veterans Law Judge also asked the Veteran to submit 
any outstanding medical opinions and additional evidence 
regarding his term of service, to specifically include additional 
identification of his units, of units involved in transporting 
Agent Orange, of names of commanding officers or chemical 
officers, and, generally, anything that could further 
substantiate his claimed exposure to herbicides.  As such, the 
Board finds that the hearing officer's duties in 38 C.F.R.§ 
3.103(c)(2) were met.  Further, as the Veteran stated that he had 
no such additional evidence and as he and his representative (at 
that time) demonstrated, through their statements, an 
understanding of those elements of the claim that were at issue 
and the evidence necessary to substantiate the claim, the Board 
finds that he was not prejudiced by the hearing that was 
provided.  See Bryant, 2010 WL 2633151 at 8 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The April 2008 hearing was legally sufficient.  The Veteran 
through his counsel has not indicated that any new evidence 
(information not already represented in the claims file) would be 
presented at an additional hearing, nor has the Veteran through 
counsel presented any other reasons for the provision of such a 
hearing, the request remains denied and the Board will adjudicate 
the claim.




FINDINGS OF FACT

1.  The Veteran's report that he was exposed to herbicides is not 
competent.  

2.  The Veteran's report that he was exposed to herbicides is not 
credible.

3.  The evidence does not show that the Veteran was exposed to 
herbicides.

4.  In the absence of presumed exposure to herbicides, diabetes 
mellitus, type II, cannot be presumed to have been incurred in or 
as a result of active service.

5.  The Veteran's diabetes is not shown to be related to service, 
nor may it be presumed to be so related.


CONCLUSION OF LAW

The criteria for a grant of service connection for diabetes 
mellitus, type II, as due to in-service exposure to herbicides, 
are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in October 2005, prior to the January 2006 rating 
decision, which informed him of the requirements needed to 
establish entitlement to service connection as well as what 
evidence and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  The 
Veteran was informed in a separate letter as to how VA sets 
disability ratings and effective dates when a claim is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and the VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran has not been 
afforded a VA examination for his claim for service connection 
for diabetes.  However, in this circumstance, there is no duty on 
the part of VA to provide a medical examination: as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been 
advised of the need to submit competent medical evidence 
indicating that he has the disorder in question and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder.  

Although the record reflects a diagnosis of diabetes, there is no 
evidence -beyond the Veteran's unsupported contention that he was 
exposed to substances that he believes were herbicides- 
suggestive of a linkage between service and the disorder.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, does 
not contain competent evidence to suggest that the disorder is 
related to his military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide 
a medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  Because there 
was evidence of record satisfying two of the requirements of the 
statute, i.e., competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination).

As noted above, a June 2009 Joint Motion for Remand directed that 
the Board further consider the credibility of the Veteran's 
contentions of in-service exposure to herbicides and determine 
whether or not a medical examination was necessary to decide the 
claim.  The Board, as further discussed below, has found the 
Veteran's contentions not credible and notes that inquiries (June 
2006, the United States Armed Forces Center for Research of Unit 
Records (CURR); December 2005, Personnel Information Exchange 
System (PIES)) have failed to substantiate the Veteran's 
contentions that he was exposed to herbicides while in service.  
As such, a medical opinion premised upon an unsubstantiated 
account would be of no probative value as such an opinion does 
not serve to verify the occurrences described.  Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant). 

As the Board has re-evaluated the evidence of record, below 
providing a complete review of the reasons and bases for the 
decision, the Board finds that all actions and development 
directed in the June 2009 Joint Motion for Remand have been 
completed.  The Board also finds that VA has fulfilled the duty 
to assist the Veteran with the development of his claim.  As all 
identified, available evidence pertinent to the claim has been 
obtained, the Board finds that there is sufficient evidence on 
file to make a decision and that VA has complied with due 
process.  Further, the Veteran has had a meaningful opportunity 
to participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).


Service Connection

The Veteran seeks to establish service connection for diabetes 
mellitus, type II based upon alleged exposure to Agent Orange in 
service.  Since the preponderance of the evidence is against a 
finding that the Veteran had exposure to herbicides, there is no 
basis to presume that Agent Orange exposure occurred.  Therefore, 
the claim is denied.

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In general, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Pertinent VA law and regulations provide that a Veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).



The provisions for presumptive service connection do not preclude 
a claimant from establishing service connection with proof of 
actual direct causation, on the basis that exposure to Agent 
Orange led to the development of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994) (holding that presumptive provisions do not "prevent the 
establishment of service connection for any injury or disease 
otherwise shown by sound scientific or medical evidence to have 
been incurred or aggravated during active service.").  See also 
Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed.Cir.1997).  

In this case, the Veteran does not allege that he served in the 
Republic of Vietnam.  Rather, he asserts that he was exposed to 
Agent Orange and/or other herbicides while he was stationed in 
Okinawa from September 1960 to September 1961 (see testimony of 
October 2007 and April 2008 stating that, while in Okinawa, he 
mixed Agent Orange and other herbicides for use in Vietnam).  The 
Veteran also contends in written statements (dated August 2005, 
December 2005, and May 2007) that he was exposed to Agent Orange 
while stationed in Laos, Thailand, California, South Carolina, 
and Puerto Rico.

The Veteran has not provided any evidence, apart from his 
testimony and written contentions in support of his allegations.  
As noted above, inquiries to CURR and PIES revealed no evidence 
that he handled any herbicide containers during his tour of duty.  
As such, and as further explained below, the claim is denied on 
the basis that there is no competent evidence showing exposure to 
herbicides. 

The Veteran's service treatment records reveal a normal August 
1958 enlistment examination.  He was seen twice in 1960, three 
times in 1961, and twice in 1962 for a rash, which was, in 
November 1961, diagnosed as acne.  His August 1962 separation 
examination was normal and he did not self-report any health 
complaints.

Service personnel records verify that the Veteran served in 
California (Camp Pendleton), the Philippines, Okinawa, Borneo, 
and South Carolina.  There is no evidence of travel to Laos, 
Cambodia, or Thailand.

The Veteran has submitted private medical evidence reflecting a 
diagnosis of diabetes in 1998 with subsequent treatment.

In an August 2005 statement, the Veteran noted that he sailed to 
Borneo, Thailand, and Laos in March 1961 in order to supply 
barrels of unknown contents to supported units.  He stated that, 
upon return to Okinawa in July 1961, he again handled barrels of 
unknown contents.  He further described handling barrels 
"containing an unknown substance and other hazardous materials" 
in South Carolina and Puerto Rico.

The Veteran wrote another statement in December 2005, further 
detailing the circumstances of his service.  He stated that while 
stationed at Camp Pendleton, California, he handled 55 gallon 
drums "of all colors and markings."  He specified that the 
drums were marked with color stripes of white, green, purple, and 
orange and bore the warning: "Danger - Hazardous Chemicals - Do 
Not Open."  He stated that he was sent to Okinawa in September 
1960 and handled the same types of drums before being sent "on 
maneuvers" in April 1961 to Borneo, Laos, Cambodia, and Thailand 
to supply infantry units; he stated that he loaded and unloaded 
the same types of drums.  He described being sent to South 
Carolina in October 1961 and continuing to load and unload 
similar drums throughout the remainder of his service.

In May 2007, the Veteran stated that he handled drums marked as 
hazardous, some of which were damaged and had residue on the 
exterior, and that, in some of the areas where he worked, the 
foliage was gone (although it was present in other areas not far 
away).

In October 2007, the Veteran was afforded a hearing before a 
Decision Review Officer, at the Togus, Maine RO.  The Veteran 
testified that he handled barrels of substances including 
herbicides, chlorine, and jet fuel and was responsible for mixing 
jet fuel with Agent Orange.  He stated that the mixture was used 
as weed killer and that he saw other marines spraying it from 
backpack-type dispensers.  

The Veteran testified that he was never told that the barrels 
contained Agent Orange or other herbicides, but that was the 
rumor within his supply section.  He stated that some of the 
barrels were not marked and some were labeled as jet fuel, but he 
believed the majority of barrels that he handled contained 
herbicides.  When asked if any of the drums appeared to be 
leaking, the Veteran stated that he could not be sure.

In April 2008, the Veteran was afforded a videoconference hearing 
before the below-signed Veterans Law Judge.  He testified that he 
handled barrels containing Agent Orange that were marked with 
bands of color such as blue stripes on pink, white, and green.  
He described having to mix the drums with jet fuel while wearing 
no protective clothing except gloves.  The Veteran testified that 
the drums spilled and that he was sure the containers leaked.  He 
stated that he saw the mixed product used to kill vegetation and 
was specifically told that it was Agent Orange.  He testified 
that he handled the barrels every day, loading and unloading 
them.  The Veteran noted that no doctor had ever opined that his 
diabetes was related to any incident of his military service and 
that he could not recall or document his company or platoon.  

As a layperson, the Veteran is plainly competent to describe 
things he can observe, but he is not competent to report 
information which requires specialized knowledge or training that 
he does not possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Whether lay evidence is competent and sufficient in a particular 
case is an issue of  fact.  Jandreau, 492 F. 3d 1372.
 
The Veteran is not competent to report that the materials he 
allegedly handled were herbicides.  The Veteran's service 
personnel records indicate that he was trained in basic supply 
administration, and served as a warehouseman, messman, and unit 
supply specialist.  See NAVMC 118.



Moreover, were he competent to report such exposure, the Veteran 
is not credible in his account, especially when his account is 
evaluated in light of the official records generated by the U.S. 
Government.  Throughout the pendency of this claim, the Veteran's 
rendition of his alleged exposure has evolved from the product of 
rumor to certainty.  Up to the time of the April 2008 hearing, 
his report was that he did not know; had not been told (and could 
only suspect) what was contained in most of the drums he 
allegedly handled.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Board observes the following inconsistencies in the Veteran's 
statements, testimony, and evidence of record: 

?	He stated that he traveled to Laos, Cambodia, and Thailand, 
but his service personnel records do not reflect any such 
service.

?	Prior to his October 2007 testimony, the Veteran did not 

